Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims arguments filed (06/03/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 16 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 16 & 19 that includes: 
Claim 1:
…
“
acquiring a visible light image; generating a central weight map corresponding to the visible light image, weight values represented by the central weight map gradually decreasing from a center to an edge of the visible light image; inputting the visible light image and the central weight map into an object detection model to obtain an object region confidence map, wherein the object detection model is a model obtained by training according to a plurality of sets of training data, and each set of training data comprises a visible light image, a central weight map and a corresponding labeled object mask pattern for a same scenario; and determining at least one target object in the visible light image according to the object region confidence map.
”
Claim 16:
…
“
acquiring a plurality of sets of training data, each set of training data comprising a visible light image, a depth image and a corresponding labeled object mask pattern for a same scenario; generating a central weight map corresponding to the visible light image, weight values represented by the central weight map gradually decreasing from a center to an edge of the visible light image; and performing training by taking the visible light image, the depth image and the central weight map as an input of an object detection model comprising an initial network weight and taking the labeled object mask pattern as a ground truth outputted by the object detection model comprising the initial network weight, to obtain a target network weight of the object detection model.
”
Claim 19:
…
“
acquiring a visible light image; generating a central weight map corresponding to the visible light image, weight values represented by the central weight map gradually decreasing from a center to an edge of the visible light image; inputting the visible light image and the central weight map into an object detection model to obtain an object region confidence map, wherein the object detection model is a model obtained by training according to a plurality of sets of training data, and each set of training data comprises a visible light image, a central weight map and a labeled object mask pattern for a same scenario; and determining at least one target object in the visible light image according to the object region confidence map.
”
Regarding dependent claims 2-15, 17-18 & 20 these claims are allowed because of their dependence on independent claims 1, 16 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661